Exhibit 10.39

 



CERTAIN CONFIDENTIAL PORTIONS HAVE BEEN REDACTED FROM THIS EXHIBIT BECAUSE THEY
ARE BOTH (i) NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. INFORMATION THAT HAS BEEN OMITTED HAS BEEN IDENTIFIED IN THIS
DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.





 

[ex10-39_001.jpg]

 

CUSTOMER:

Akoustis, Inc. 5450 Campus

Drive

 

CANANDAIGU NY  14424

U.S.A.

QUOTATION NUMBER      20066744

November 26, 2018

 

Valid to December 26, 2018

SHIP TO ADDRESS:

Akoustis, Inc.

5450 Campus Drive

CANANDAIGU NY 14424

U.S.A.

 

Dear Customer,

 

Thank you for your interest in ASML’s equipment and related services. We are
pleased to submit the following quotation for the REFURB LITE PAS 5500/100D RMS
for your consideration. Included in this quotation are Pricing, Technical
Specifications, and Sales Terms and Conditions, which are made part of this
quotation.

 

This quote is subject to system availability of the REFURB LITE PAS 5500/100D
RMS with used projection lens. Unavailability of such system could have an
adverse impact on the lead time for such system. Consequently, a quoted delivery
date is always a target date and the delivery date is only final if
unconditionally confirmed in writing by ASML. ASML disclaims all liability
resulting from a delay of delivery of a system as a result of unavailability.

 

We look forward to providing continued support and meeting your capital
equipment needs. If you have any questions, or require additional information,
please do not hesitate to contact your account manager. Sincerely,

 

/s/ Jerry Drube   Jerry Drube   President, ASML US, LLC       Tel.      -  
Fax.      -  

 



 

 

 

[ex10-39_001.jpg]

 



 

 

ASML US, LLC.,2650 W. Geronimo Place,

Chandler, AZ 85224, USA

 

  QUOTATION  

ASML US, LLC.

2650 W. Geronimo Pl.

Chandler, AZ 85224 USA

(480) 696-2888, Fax (480) 214-7132

QUOTATION NUMBER

November 26, 2018

20066744   Valid to December 26, 2018  

 

REFURB LITE PAS 5500/100D RMS

 

I-line Wafer Stepper

 

[ex10-39_002.jpg]

 

AGREED AND ACCEPTED:

 

ASML US, LLC   AKOUSTIS INC.           By:                                  By:
                                         Name:     Name:             Its:    
Its:             Date:     Date:  

 



 

 

 

[ex10-39_001.jpg] QUOTATION NUMBER 20066744 November 26, 2018   PAGE 3 OF 18  

 

Customer

 

Akoustis, Inc.

5450 Campus Drive

CANANDAIGU NY 14424

U.S.A.

                                                         

Account Manager

Tom Lichtenberg

Contents

 

1.

2.

3.

4.

5.

6.

7.

8.

9.

10.

11.

Pricing

Configuration

Technical Specifications

Acceptance

Facilities Requirements

Installation & Warranty

Field Upgrades

Delivery

Shipment

Payment

Terms & Conditions

Tel.

Fax.

E-mail      TOM.LICHTENBERG@ASML.COM

 

1. Pricing

 

This price is applicable to ASML’s standard configuration, including: features,
specifications, customer support and sales terms and conditions as referenced
within the contents of this quotation.

 

ITEM  MATERIAL NUMBER  DESCRIPTION  QTY   UNIT PRICE   EXTENDED
PRICE   TOTAL
DISCOUNT PRICE     Main System         EUR   EUR   EUR  01  9428.999.60230-URL  
REFURB LITE PAS 5500/100D RMS   1    [***]    [***]    [***]     Field Upgr. &
Access.                        02  9428.999.52670  THIN-WAFER CAPABILITY STEPPER
PACKAGE   1    [***]    [***]    [***]  03  9428.999.62010  FOUR CASSETTE
INDEXERS (UF)   1      [***]      [***]    [***]  04  9428.999.62100  PAS5500
SECS I and II INTERFACE UF   1    [***]    [***]    [***]  05  9428.999.62490 
IMAGE QUALITY CONTROL /1XX /2XX UF   1    [***]     [***]     [***]  06 
9428.999.62630  FOCAL SOFTWARE UF   1    [***]    [***]   [***]  07 
9428.999.63220  RETICLE: RASTER 6”   1    [***]    [***]          [***]       
08  9428.999.63540  RETICLE: OVERLAY MATRIX 22/6”   1    [***]    [***]  
 [***]  09  9428.999.63550  RETICLE: RESOLVE-22   1    [***]    [***]    [***] 
10  9428.999.63760  RETICLE: FOCAL-200   1    [***]    [***]    [***]  11 
9428.999.64380   RETICLE: COMBI-5X/DIFF   1    [***]    [***]    [***]    
Service Products                        12  SC_MISC   1 YEAR EXTENDED OPTICS
WARRANTY   365    [***]    [***]    [***]     Standard Warranty              
         13  WARR3   MONTH(S) STANDARD WARRANTY   6    [***]    [***]    [***] 
   Additional Warranty                        14  WAREXT_5X8_24RT   EXTENDED
WARRANTY_5X8_24RT   180    [***]    [***]    [***]     Training              
         15  TRAINING   TRAINING VALUE   1    [***]    [***]     [***]    
Freight Costs                        16  FREIGHT-CHARGE  FREIGHT, INSURANCE AND
DUTIES CHARGES   1    [***]   [***]    [***]                      TOTAL    GRAND
TOTAL                      EXTENDED    DISCOUNTED                      PRICE    

PRICE

([***]  %)

                      [***]    [***] 

 

* Unless expressly stated otherwise herein, ASML’s standard terms and conditions
shall apply to all products and services described in this quotation, and all
purchase orders relating hereto.

** Lead-time is a non-binding estimate, which is conditional upon receipt of
binding purchase order from customer and will be subject to change by ASML. You
will be notified of the anticipated delivery date once the purchase order is
booked.

 

 

 

 

[ex10-39_001.jpg] QUOTATION NUMBER 20066744 November 26, 2018   PAGE 4 OF 18  

 

2. Configuration

 

Used Stepper

 

Cassette (elevator) position Cassette position 1,2,3 and 4 Ethernet interface
Standard FAT Attendance No (Data Review Only) Focal Yes Four Cassette Indexers
Yes Hertz 60 Hertz Image quality control Yes Optical Prealign (Mark Sensor)
Standard PEP1 Standard PEP2 Standard PEP4X (/100C TO /100D) Standard Position of
Signal Tower Local Power 380 Volt Reticle Error Compensation Standard SECS I and
II Interface Yes Software release Sw rel. 8.9.0 Thin Wafer Capability Package
Yes Valid ATP-document Refurbishment Requirement Spec Wafer size 200 mm

Wafer type

 

Extended warranty

 

Flat Emergency shipment fee Included FCO Type 3 & 4 Parts Included Machine Main
Type 100 Non consumable Parts Included Periodic Maintenance Monthly Included
Periodic Maintenance Quarterly Included Priority shipment fee Included Response
Time <24H Telephone Support Included Travel Included

 

The above configuration reflects how your system will be delivered provided that
all the items in Section 1 of the Pricing table are purchased. If any changes
are needed, please contact your account manager.

 

3. Technical Specifications

 

Item 01 9428.999.60230-URL REFURB LITE PAS 5500/100D RMS

HT: 8486200000

CoO: NL

Eccn: 3B991B2F

 

A REFURB LITE system from ASML includes the following:

 

1. Refurbishment at System Level

 

Refurbishment at System Level means the system will meet agreed upon
specifications as listed in referenced document: REFURBISHMENT REQUIREMENT
SPECIFICATION (RRS). The RRS will be agreed upon and signed by both parties.

 

2. Defined System Configuration

 

The configuration of the system will be as listed in the pricing section of this
REFURB LITE quotation.

 

3. Warranty

 

The warranty for the system is as listed and quantified in this quotation.

 



 

 

 

[ex10-39_001.jpg] QUOTATION NUMBER 20066744 November 26, 2018   PAGE 5 OF 18  

 

4. Operating License

 

The Operating License legally permits the use of the PAS software and therefore
the use of the entire system. This includes the once only right to a software
upgrade, free of charge, within 2 months after the installation to the latest
software release compatible with the hardware on the system.

 

5. Installation

 

This consists of labor hours, installation materials, such as cables and hoses,
and if applicable, beam delivery parts. Spare parts and labor hours for trouble
shooting, repair and upgrades during installation, to bring the system to agreed
upon specifications are as listed in the RRS.

 

6. Consumables

 

One-time consumable items replacement is included in URL. Laser consumables
replacement, if applicable, are per RRS

 

7. System Qualification

 

System Qualification as per ASML acceptance test procedures according to the
specifications as listed in the RRS.

 

8. Mandatory Field Change Orders (FCO’s)

 

The system will be upgraded to the latest mandatory safety related FCO level.

 

A REFURB LITE system from ASML does not include:

 

1. Customer/fab specific parts (including but not limited to power conditioners,
line conditioners, filter systems).

2. The transportation and move-in of the system.

3. Any transport insurance.

4. The upgrade of any part, which is not included in the pricing section of this
quotation.

5. The upgrade to last revision of parts unless specified in the RRS.

6. The manuals and or electronic documentation.

7. Training and training credits.

 

The final configuration of the system is established at customer site. Parts
removed and/or replaced to create the customer configuration or to replace
defect parts will be retained by ASML.

 

Item 02 9428.999.52670 THIN-WAFER CAPABILITY STEPPER PACKAGE

HT: 8486900000

CoO: NL

Eccn: 3B991B2F

 

The Thin-Wafer Capability Package provides the ability to level and image 4,5,6
and 8-inch thin wafers and every thickness in the range of 150µm-1000µm. The
package contains a customized wafer table, a vacuum reduction valve and
additional SW-embedded functionality to enable a broad thickness range.

 

Installation of the package results in the following modifications of the
standard system:

 

- Installation of the thicker wafer table.

 

The flatness specification for the customized wafer table is 0.2 micron on a
20x20mm square field with a 10mm edge exclusion zone using wafers with a
standard Semi thickness. The pimple pitch for this wafer table has been reduced
in order to limit the local sag between the pimples for extremely thin wafers
hereby securing image and focus budget.

 

- A reduction valve is installed to set vacuum pressure from typically 0.6 bar
to typically 0.4 bar

 

- The software key THICK_SUBSTRATES increases the range of thicknesses that can
be handled when using a thicker wafer table from 150µm-600µm to150µm-1000µm.

 

Disclaimers

 

Wafer flatness in e-pins area may not be sufficient for critical CDs Support of
3-inch wafers with thickness in the range of 150µm-1000µm requires the
commercial option known as “3-Inch Wafer Handling Capability” (9428.999.67050)

 

Installation and support

 

On-site process availability, SEM & Track availability are prerequisite during
installation and qualification

 



 

 

 

[ex10-39_001.jpg] QUOTATION NUMBER 20066744 November 26, 2018   PAGE 6 OF 18  

 

Audit and qualifications

 

Standard e-chuck flatness test is performed on 6” or 8” wafers to qualify the
wafer table and hardware. Cycling of 15 thin wafers (150µm-1000µm), supplied by
customer, is shown. Single machine overlay performance is measured.

 

Prerequisite:

 

- Software release 8.9.0

 

- System must meet ATP specifications and relevant sub-system performance
specifications prior to upgrade General Upgrade Statement:

 

Buyer to ensure the system meets all prerequisites prior to the start of the
upgrade including providing sufficient time to assess the system configuration
and performance, and to perform all necessary work to meet the prerequisites.
Procurement of services and parts, necessary to fulfil all prerequisites, is the
responsibility of the Buyer.

 

Remark:

 

Any part removed from the Equipment as part of the Upgrade will be retained by
the Seller.

 

Item 03 9428.999.62010 FOUR CASSETTE INDEXERS (UF)

HT: 8486900000

CoO: NL

Eccn: EAR99

 

Four wafer cassette indexers are fit into the wafer transport system for
stand-alone operation of the PAS 5500 system.

 

Prerequisite: System must meet ATP specifications and relevant sub-system
performance specifications prior to upgrade

 

General Upgrade Statement:

 

Buyer to ensure the system meets all prerequisites prior to the start of the
upgrade including providing sufficient time to assess the system configuration
and performance, and to perform all necessary work to meet the prerequisites.
Procurement of services and parts, necessary to fulfil all prerequisites, is the
responsibility of the Buyer.

 

Remark:

 

Any part removed from the Equipment as part of the Upgrade will be retained by
the Seller.

 

Item 04 9428.999.62100 PAS5500 SECS I and II INTERFACE UF

HT: 8523809000

CoO: NL

Eccn: 3D991

 

The SECS Interface allows communication between a fab host computer and PAS 5500
steppers/scanners or Stand-Alone Workstations. This production automation yields
a wide range of important benefits, including reduced cycle times, lowered
contamination, less operator involvement, and reduced rework due to human
errors. The SECS process equipment communications link is the essential first
step in factory automation. Equipment can be monitored with several parameters.
For example, the host computer can automatically notify steppers/scanners of
process anomalies and inhibit further processing steps. Also, process programs
can be easily managed by the host and transferred to the steppers/scanners. In
addition, the host can perform numerous remote control functions. ASML’s SECS
Interface provides process control and flexibility that enables semiconductor
manufacturers to improve productivity and enhance competitiveness in the decades
ahead.

 

Item 05 9428.999.62490 IMAGE QUALITY CONTROL /1XX /2XX UF

HT: 9027500000

CoO: NL

Eccn: 3B991B2F

 

The main function of ASML’s image sensor and Image Quality ControlTM (IQC)
software option is to enhance stepper productivity by minimizing time-consuming
off-line performance measurements. The image sensor and IQC software are
designed to support automatic Statistical Process Control (SPC) of PAS 5500
i-Line and Deep UV steppers.

 

The image sensor automatically verifies stepper focus and alignment performance
by measuring the aerial image quality of grating patterns. The patterns are
measured on the reticle scanned across image sensor grating artifacts mounted on
the stage. By monitoring these aerial image properties, the image sensor can
provide an automatic quick verification of focus and alignment performance
relative to a calibrated reference state. These Image Sensor measurements can be
displayed as trend data enabling the operator to make a quick visual analysis
confirming stable stepper operation.

 



 

 

 

[ex10-39_001.jpg] QUOTATION NUMBER 20066744 November 26, 2018   PAGE 7 OF 18  

 

The image sensor measures three points of the image field simultaneously. It
then provides output data verifying control of image tilt, magnification,
translation, rotation, and focus. With the image sensor, the time required for a
complete focus and alignment verification measurement is reduced to less than 60
seconds.

 

These automatic performance measurements can greatly improve stepper use for
manufacturing by speeding up lithographic process control and minimizing stepper
test time.

 

Key features and Benefits

 

Automatic Image Measurement

 

- Increases stepper productivity

 

- Supports automatic SPC

 

Reflective Differential Measurement

 

- Ensures measurement accuracy and stability

 

Simultaneous 3-point Measurement

 

- Eliminates stage error from measurement

 

- Enables tilt, rotation, magnification, leveling measurements

 

Image Quality ControlTM (IQC) Software

 

- Provides graphical trend data output

 

Technical Specifications

 

Focus Repeatability (3sigma) < 50 nm Image Tilt Repeatability (3sigma) < 2.0
µrad Translation Repeatability (3sigma) < 20 nm Magnification Repeatability
(3sigma) < 2 ppm Die Rotation Repeatability (3sigma) < 2 µrad Machine Focus: ±
0.1 µm per month Image Calibration Cycle Time: Focus Calibration < 60 seconds
Cycle Time: < 30 seconds

 

Prerequisite: System must meet ATP specifications and relevant sub-system
performance specifications prior to upgrade

 

General Upgrade Statement:

 

Buyer to ensure the system meets all prerequisites prior to the start of the
upgrade including providing sufficient time to assess the system configuration
and performance, and to perform all necessary work to meet the prerequisites.
Procurement of services and parts, necessary to fulfil all prerequisites, is the
responsibility of the Buyer.

 

Remark:

 

Any part removed from the Equipment as part of the Upgrade will be retained by
the Seller.

 

Item 06 9428.999.62630 FOCAL SOFTWARE UF

HT: 8523809000

CoO: NL

Eccn: 3D991

 

FOCAL (FOcus Calibration using the ALignment System of the Stepper) is an
automatic focus measurement technique where focus offsets are transformed into
apparent mark shifts, which can then be measured using the TTL Alignment System
in the Stepper.

 

A special FOCAL Reticle containing specially designed alignment marks is
required to perform this measurement. Part of each 8 µm line of which the mark
is composed, is divided into smaller, so-called ‘chopped lines and spaces’ at
the resolution limit of the stepper model. Under conditions of defocus these
small lines will not be resolved and so the image of the specially designed
alignment mark appears to be similar to the standard PM mark using only 8 µm
lines and spaces. When in focus, the ‘chopped’ lines are resolved inducing an
asymmetry in the alignment mark and a resultant shift in the aligned position.

 



 

 

 

[ex10-39_001.jpg] QUOTATION NUMBER 20066744 November 26, 2018   PAGE 8 OF 18  

 

Once calibrated the alignment shift can be used as a measure of focus offset to
provide fast and accurate daily monitoring focus drift of the Stepper. This
quick FOCAL test provides lens information on Astigmatism (AST) and Focal Plane
Deviation (FPD).

 

Please note that this FOCAL option is not specified, nor is it designed for lens
qualification purposes. It is designed for focus calibration only and can be
used to monitor the lens status.

 

Specifications

 

The FOCAL software provides the capability Compute Focal Plane Adjustment
Parameters. The parameters are computed from the data obtained from the FOCAL
experiment. The system can be saved in an optimized state using the procedure
Save System Optimized State using the computed parameters for best system
performance.

 

The FOCAL test has certain constraints with respect to required exposure area.
The FOCAL test can be performed using either 8-inch or 6-inch wafers.

 

Prerequisites

 

- FOCAL requires software release 6.2.3 or higher.

 

- A Software Package Upgrade can be ordered per site

 

- A Software Configuration Key is needed and can be ordered per stepper

 

- System must meet ATP specifications and relevant sub-system performance
specifications prior to upgrade

 

General Upgrade Statement:

 

Buyer to ensure the system meets all prerequisites prior to the start of the
upgrade including providing sufficient time to assess the system configuration
and performance, and to perform all necessary work to meet the prerequisites.
Procurement of services and parts, necessary to fulfil all prerequisites, is the
responsibility of the Buyer.

 

Remark:

 

Any part removed from the Equipment as part of the Upgrade will be retained by
the Seller.

 

Item 07 9428.999.63220 RETICLE: RASTER 6”

HT: 8486900000

CoO: NL

Eccn: EAR99

 

The Raster reticle is used to qualify both accuracy and half shadow on reticle
masking blades. The patterned area of the reticle contains a square grid (with
linewidths of 50, 20 and 10µm at wafer level) to aid analysis and
interpretation.

 

 

 

 

[ex10-39_001.jpg] QUOTATION NUMBER 20066744 November 26, 2018   PAGE 9 OF 18  

 

Item 08 9428.999.63540 RETICLE: OVERLAY MATRIX 22/6”

HT: 8486900000

CoO: US

Eccn: EAR99

 

Overlay and Matching reticles consist of an array of alignment marks. These
marks allow automatic stepper overlay and matching metrology. The location of
each overlay module is labeled with a position indicator to assist in inspection
and data interpretation.

 

Item 09 9428.999.63550 RETICLE: RESOLVE-22

HT: 8486900000

CoO: NL

Eccn: EAR99

 

The Reticle Resolve-22 constits of resolutions test structures with measuring
stepper resolution linearity and depth of focus.

 

Item 10 9428.999.63760 RETICLE: FOCAL-200

HT: 8486900000

CoO: NL

Eccn: EAR99

 

The Focal reticle is used to automatically measure the focus offsets within an
image field. This reticle consists of an array of special focal alignment marks.
The aligned position of the focal marks depends on the focus value of the
specific position within the image field. Using ASML’s special PAS focal
modeling software, the relative best focus position can be determined quickly
and to an extremely high level of accuracy.

 

ASML’s Focal reticles can be used for both image plane setup, and qualifying
astigmatism and Focal Plane Deviation (FPD) for steppers or Image Plane
Deviation (IPD) for Step & Scan systems.

 

Item 11 9428.999.64380 RETICLE: COMBI-5X/DIFF

HT: 8486900000

CoO: NL

Eccn: EAR99

 

ASML’s Combi-5 reticles are used for system set-up and printing all alignment
marks. They contain all standard and new mark designs currently in use (large
global alignment marks, primary marks and Extended Pattern Area (XPA)),
including scribeline marks and special designs for CMP applications. Combi-5
reticles also contain a simple clear area, specifically sized to allow clear-out
exposures if desired.

 

Item 12 SC_MISC 1 YEAR EXTENDED OPTICS WARRANTY

 

HT:

CoO:

Eccn:

 

For a more detailed specification of this item please contact your local ASML
account manager.

 

Item 13 WARR3 MONTH(S) STANDARD WARRANTY

HT:

CoO:

Eccn:

 

Parts and Labor Warranty Period (Qty, as described in the section Pricing of
this quotation) specifies in number of months the time period for the warranty
defined in Section 13.1 of the Terms of Sale below applicable for each item
under this Quotation. For the avoidance of doubt, the warranty for “Refurbished
Capital Equipment” applies to the listed main system (REFURB LITE PAS 500/100D
RMS), and the warranty for HARDWARE UPGRADE/OPTION applies to each item listed
above “Field Upgr. & Access”. System performance according ATP specification
(excluding optics, excluding FAT only items); Parts coverage (excluding
consumables and Optics) for litho system and light source, labor coverage for
litho system and light source; during regular business hours, Monday through
Friday with a 24 hours response time; ASML holidays are excluded. The start of
the warranty period is determined by the Site Acceptance date, the shipment
date, or first use of the Equipment as described in the terms and conditions of
sale.

 



 

 

 

[ex10-39_001.jpg] QUOTATION NUMBER 20066744 November 26, 2018   PAGE 10 OF 18  

 

The warranty is subject to, and based on, customer’s continuing compliance with
the general warranty conditions set forth in the warranty section of the Terms
and Conditions of this quotation. OPTICS as mentioned in the above are defined
as the Zoom Axicon (or FlexRay equivalent), the Rod module (or the FLG/FDE for
immersion systems), the REMA objective and the projection lens only, and
explicitly excludes consumables and non-consumables. Warranty is conditioned
upon the user’s full compliance with the requirements in the IRM (Installation
Requirement Manual), the MRM (Maintenance Requirements Manual) and the PMM
(Preventive Maintenance Manual) for Optics Warranty of the system.

 

Item 14 WAREXT_5X8_24RT EXTENDED WARRANTY_5X8_24RT

HT:

CoO:

Eccn:

 

Extended Parts and Labor Warranty (beyond WARR3). Period (Qty, as described in
the section Pricing of this quotation) is specified in number of days. Extended
Warranty is sold as an additional warranty (as defined in Section 13.1 of the
Terms of Sale below) for each item under this Quotation after WARR3 expires.

 

Extended Warranty applies to labor and parts coverage (excluding consumables and
Optics) for the litho system only and does not apply to the light source.

 

The labor coverage of this Extended Warranty is 5x8, during regular business
hours, Monday through Friday with a 24 hours response time; ASML holidays are
excluded.

 

System performance according ATP specification (excluding optics, excluding FAT
only items). Optics are defined in the section entitled WARR3 of this document.

 

The warranty is subject to, and based on, customer’s continuing compliance with
the general warranty conditions set forth in the warranty section of the Terms
and Conditions of this quotation. Warranty is conditioned upon the user’s full
compliance with the requirements in the IRM (Installation Requirement Manual),
the MRM (Maintenance Requirements Manual) and the PMM (Preventive Maintenance
Manual) for Optics Warranty of the system.

 

Item 15 TRAINING TRAINING VALUE

HT:

CoO:

Eccn:

 

Please see the ASML internet site:

http://www.asml.com/asml/show.do?lang=EN&ctx=5839&rid=1048

 

Item 16 FREIGHT-CHARGE FREIGHT CHARGES

 

HT:

CoO:

Eccn:

 

For a more detailed specification of this item please contact your local ASML
account manager.

 

4. Acceptance

 

Testing of system and/or options/accessories if appropriate, to the
specifications for acceptance at our facility (and at source inspection, if
requested) will be conducted using standard ASML Acceptance Test Procedures
document, then in effect at the time of shipment. Verification of the system
performance to these specifications constitutes the sole criterion for system
acceptance (and authorisation for shipment in case of source inspection).

 



 

 

 

[ex10-39_001.jpg] QUOTATION NUMBER 20066744 November 26, 2018   PAGE 11 OF 18  

 

5. Facilities Requirements

 

Installation condition information, including ASML’s pre-installation
conditions, will be provided by your account manager. Buyer is responsible for
satisfying ASML’ pre-installation conditions.

 

6. Installation & Warranty

 

Price of the system includes installation and standard warranty. Standard
Warranty coverage is described in the chapter Technical specifications of this
quotation. The price quoted assumes the timely return by Buyer of ASML’s
transportation containers and other materials used in transporting the system.
ASML will charge Buyer for the cost of such containers and materials if they are
not returned to ASML in a timely manner. Any part removed from the system during
installation and the warranty period or as part of an extended warranty service
contract for replacement will be retained by ASML.

 

7. Field Upgrades

 

Prior to any field upgrade, it is Buyer’s responsibility to ensure that the
system to be upgraded meets the original ATP specifications (the
“Specifications”). Upon request, Buyer shall provide documentation evidencing
the compliance with the Specifications, and ASML reserves the right to examine
the system to ensure its compliance with the Specifications. Systems that fail
to meet the Specifications must have the performance restored to meet the
Specifications prior to accomplishing the upgrade. Upon request from Buyer, ASML
Customer Service shall provide system restoration services based on normal time
and material schedules or under warranty or extended service contract coverage.
Any part removed from the system during the installation of the Field Upgrade
will be retained by ASML.

 

8. Training

 

Not applicable

 

9. Delivery

 

All quoted deliveries are subject to prior sales, please contact your account
manager for more details. Note: Delivery date is confirmed upon ASML acceptance
of purchase order.

 

10. Shipment

 

DAP, Customer Dock

 

11. Payment

 

All payments are due as follows:

 

50% due upon order placement

40% due upon shipment, net 30 days

10% due upon acceptance, net 30 days or no later than 90 days after shipment,
whichever occurs first.

 

12. TERMS AND CONDITIONS

 

1. TERMS OF SALE. UNLESS OTHERWISE AGREED UPON BY BOTH PARTIES IN WRITING,
ACCEPTANCE OF CUSTOMER’S ORDER IS EXPRESSLY MADE CONDITIONAL ON CUSTOMER’S
ASSENT TO ASML’S STANDARD TERMS AND CONDITIONS OF SALE SET FORTH HEREIN (THE
“TERMS AND CONDITIONS”), AND ASML AGREES ONLY UPON THESE TERMS AND CONDITIONS TO
(A) FURNISH THE CAPITAL EQUIPMENT AND/OR HARDWARE UPGRADE/OPTIONS (COLLECTIVELY,
THE “EQUIPMENT”), (B) LICENSE SOFTWARE UPGRADES/OPTIONS RELATED TO THE EQUIPMENT
(THE “SOFTWARE”) AND/OR (C) PROVIDE SERVICES RELATED TO THE INSTALLATION,
ACCEPTANCE TESTING, AND ORIGINAL WARRANTY ON THE EQUIPMENT OR THE SOFWARE (THE
“SERVICES”) DESCRIBED IN CUSTOMER’S ORDER. Notwithstanding anything to the
contrary, any post warranty services shall not be covered by the Terms and
Conditions but will be covered by separate service terms and conditions. Any
terms or conditions of CUSTOMER’s order (or of CUSTOMER’s other purchase
documents and correspondences) inconsistent with or in addition to these Terms
and Conditions hereof shall not be binding on ASML and are expressly rejected by
ASML. No waiver, alteration, or modification of any of these Terms and
Conditions shall be binding on ASML unless made in writing and signed by an
authorized representative of ASML.

 



 

 

 

[ex10-39_001.jpg] QUOTATION NUMBER 20066744 November 26, 2018   PAGE 12 OF 18  

 

2. TERMS OF SHIPMENT. All shipments are made DAP, according to Incoterms (2010).
Shipments are made in a commercially reasonable manner as determined by ASML.
Risk of loss or damage shall pass to CUSTOMER at the CUSTOMER loading dock.
Partial and/or installment shipments are authorized and shall be paid for when
due. Shipment schedules are approximate, and ASML will use commercially
reasonable efforts to complete shipment as indicated.

 

3. PAYMENT. Payments are due in EURO unless the parties specifically agree
otherwise in writing. ASML reserves the right to require an irrevocable letter
of credit from a bank which it designates. Notwithstanding anything to the
contrary, for the computational lithography products, including time-based usage
in Asia (excluding Japan ), ASML Netherlands, B.V. (“ASML NL”), not ASML Hong
Kong, Ltd. (“ASML HK”), shall be the proprietary rights owner of record and the
contracting party to transactions. For such transactions, ASML HK will serve
only as a collecting agent for ASML NL. As the collecting agent, ASML HK’s
exclusive purpose is to issue quotations for the computational lithography
products, receive purchase orders, collect payments, and transfer such payments
to ASML NL.

 

4. PRICES. For all Buyers not located in the People’s Republic of China (the
“PRC”), all prices are exclusive of sales, use, import, VAT, or similar taxes or
duties whether imposed currently or in the future. Such taxes shall be borne by
CUSTOMER in addition to the prices quoted or invoiced. In the event ASML is
required to pay any such taxes, CUSTOMER shall reimburse ASML therefor. Unless
otherwise explicitly indicated, prices quoted assume the timely return by
CUSTOMER of ASML’s transportation containers and other materials, including
lockings and servicing tools and accessories, used in transporting, and
installation of, the Equipment. ASML is entitled to charge CUSTOMER for the cost
of such containers and materials if these are not returned to ASML in a timely
manner.

 

For Buyers located in the PRC, all prices quoted are exclusive of customs duty,
VAT (or similar tax), surtaxes and any withholding tax based on invoice amounts,
whether imposed currently or in the future. Such taxes shall be borne by Buyer
in addition to the prices quoted or invoiced. In the event ASML is required to
pay any such taxes, or the Buyer are obliged to withhold on any payments to
ASML, the Buyer shall reimburse ASML therefor.

 

5. CHANGES. ASML reserves the right to modify or change the Equipment in whole
or in part, at any time prior to delivery thereof, in order to include therein
electrical or mechanical refinements deemed appropriate by ASML, but without
incurring any liability to modify or change any product previously delivered, or
to supply new products in accordance with earlier specifications. If CUSTOMER
requests changes in the configuration of the Equipment, subject to ASML’s
acceptance, CUSTOMER shall pay for the reasonable cost for rework and
rescheduling of the Equipment. Any deleted feature, option, or accessory,
including the Software, shall be subject to the cancellation fee shown in
Section 11. All requested changes must be made by revised order in writing to
ASML, subject to ASML’s express acceptance. ASML shall inform CUSTOMER of the
new delivery date and additional costs via a new order acknowledgment.

 

6. DELIVERY DELAY. CUSTOMER can delay delivery of the Equipment or the Software
one-time only up to thirty (30) days beyond the scheduled shipment date by
providing written notice to ASML, provided that written notice of CUSTOMER’s
delay request is received by ASML at least ninety (90) days prior to the
originally scheduled shipment date and provided that such delay does not result
in the Equipment or the Software being scheduled for delivery during ASML’s
subsequent financial quarter. If the CUSTOMER requested delay exceeds thirty
(30) days, or if the CUSTOMERs request for delay is received by ASML less than
ninety (90) days prior to the scheduled shipment date, or if such delay results
in the Equipment or the Software being re-scheduled for delivery in a subsequent
financial quarter to that originally agreed, subject to ASML’s written agreement
to such delay, for the purpose of payment of the purchase price, shipment shall
be deemed to have occurred on the scheduled shipment date and the Site
Acceptance Date (as defined in Section 10) shall be deemed to have occurred
thirty (30) days thereafter. CUSTOMER shall be responsible for any and all costs
associated with any such delay, including storage, maintenance and retesting
costs.

 

7. INSPECTION. CUSTOMER shall visually examine the Equipment promptly upon
receipt thereof. Within ten (10) days of such receipt, CUSTOMER shall notify
ASML in writing of any complaint which CUSTOMER may have concerning the
Equipment delivered hereunder, including but not limited to any claimed
shortages, defects, delivery errors or any other problems.

 



 

 

 

[ex10-39_001.jpg] QUOTATION NUMBER 20066744 November 26, 2018   PAGE 13 OF 18  

 

8. PREINSTALLATION. CUSTOMER is responsible for the following: (a) ensure the
Equipment installation site’s compatibility with ASML’s shipment crates; (b)
provide environmentally adequate storage space for the Equipment or the Software
upon its arrival at CUSTOMER’s facility and prior to installation, provide
access to the facility to ASML’s employees for pre-installation surveys,
unpacking, and installation of each system; (c) make available CUSTOMERs
personnel in sufficient numbers and of adequate capabilities on site to assist
ASML during pre-installation, unpacking, and installation; (d) use ASML approved
equipment, rigging, or other services to transport the Equipment or the
Software, either assembled or in parts, to the place of installation; (e)
establish and maintain additional site conditions as indicated pursuant to
ASML’s then current installation requirements; and (f) provide any other support
or assistance as requested by ASML (collectively, the “Pre-Installation
Conditions”). If, as a result of CUSTOMER’s failure to comply with the
Pre-Installation Conditions, ASML is unable to complete an installation as
scheduled, CUSTOMER shall be responsible for such delays and compensate ASML for
any additional costs or expenses incurred, including the cost of subsequent or
extended visits necessary to complete the installation.

 

9. INSTALLATION. The Equipment or the Software shall be installed by ASML,
provided that all the Pre-Installation Conditions stated in Section 8 have been
met by CUSTOMER. In the event installation cannot be completed within thirty
(30) days of the delivery of the Equipment or the Software due to causes other
than ASML’s fault, including CUSTOMER’s failure to comply with the
Pre-Installation Conditions, installation shall be deemed completed and the SAT
(as defined in Section 10) shall be deemed satisfied and met within thirty (30)
days of shipment. Any unpaid balance of the purchase price shall thereupon
become due, and the warranty period shall commence to start thirty (30) days
after shipment.

 

10. ACCEPTANCE TEST. Prior to shipment, the Capital Equipment will be subjected
to ASML’s standard factory-acceptance test at ASML’s factory (the “Factory
Acceptance Test” or, alternatively, “FAT”). The FAT shall be performed in
compliance with ASML’s then-current standard procedure and specifications
(“Acceptance Test Procedure”, or, alternatively, “ATP”) as defined by ASML.
CUSTOMER will be invited to attend the FAT at CUSTOMER’s expense. ASML shall
provide CUSTOMER with written verification of the Capital Equipment’s
performance to the ATP. Upon delivery of such verification, ASML is authorized
to proceed with shipment of the Capital Equipment. After onsite installation at
CUSTOMER’s premises, the Capital Equipment will be subjected to ASML’s then
standard onsite acceptance test (the “Site Acceptance Test” or, alternatively,
“SAT”). CUSTOMER will be invited to attend the SAT. At such time as the Capital
Equipment meets the SAT, the installation shall be deemed to be completed (the
“Site Acceptance Date”, or, alternatively, “Final Acceptance Date”).
Notwithstanding anything to the contrary in these Terms and Conditions, the Site
Acceptance Date, or, alternatively, the Final Acceptance Date shall be the
earlier of: (a) such time as the Capital Equipment meets the SAT, (b) such time
CUSTOMER uses the Capital Equipment for any purpose, including production or
R&D, prior to completion of the SAT, and (c) ninety (90) days from shipment if
acceptance or use has been delayed through no fault of ASML. Any unpaid balance
of the purchase price shall thereupon become due and payable within ten (10)
days after the Final Acceptance Date, and the warranty period shall start from
the Final Acceptance Date. Minor deviations from specifications or acceptance
criteria, which do not affect CUSTOMER’s ability to use the Capital Equipment
shall not be grounds for delayed acceptance, but shall be remedied under the
terms of the applicable warranty.

 

11. CANCELLATION. CUSTOMER agrees that in the event of cancellation by CUSTOMER
of the order or any part thereof prior to the scheduled shipment date, CUSTOMER
shall pay ASML as liquidated damages, and not as penalty, a percentage of the
price for such items cancelled as based on the following schedule:

 

* >151 days before scheduled shipment date 10% of the purchase price;

* 150-121 days before scheduled shipment date 20% of the purchase price;

* 120-90 days before scheduled shipment date 30% of the purchase price;

* 60-89 days before scheduled shipment date 40% of the purchase price;

* 30-59 days before scheduled shipment date 50% of the purchase price; * < 29
days before scheduled shipment date 60% of the purchase price.

 

This section shall not be deemed to create any right of cancellation in CUSTOMER
and only reflects the parties agreement as to the fair and reasonable damages to
which ASML shall be entitled in the event of cancellation by CUSTOMER taking
into account relevant factors, including without limitation, the customized
nature of the Equipment or the Software and the limited number of potential
customers for the Equipment or the Software.

 

12. RETURNS. CUSTOMER shall have no right to return the Equipment or the
Software or any part thereof, and no Equipment or the Software may be returned
without ASML’s written consent, which may be withheld, in ASML’s sole
discretion. ASML assumes no responsibility for unauthorized returns. All
expenses for returned Equipment or the Software shall be borne by CUSTOMER.

 



 

 

 

[ex10-39_001.jpg] QUOTATION NUMBER 20066744 November 26, 2018   PAGE 14 OF 18  

 

13. WARRANTY.

 

13.1

 

NEW, REMANUFACTURED or REFURBISHED CAPITAL EQUIPMENT - ASML warrants that for a
period of one (1) year after the Site Acceptance Date or fifteen (15) months
after shipment, whichever occurs earlier (or such other warranty period
specified in Section 1 of the Quotation), that a NEW, REMANUFACTURED or
REFURBISHED CAPITAL EQUIPMENT (including the listed main system identified as
REFURB LITE PAS 500/100D RMS), used under normal operating conditions, shall be
free of material defects in materials and workmanship and shall perform in all
material respects in accordance with its specifications and documentation.

 

SOFTWARE UPGRADE/OPTION - ASML warrants that for a period of three (3) months
after shipment (or such other warranty period specified in Section 1 of the
Quotation), THE SOFTWARE UPGRADE/OPTION, used under normal operating conditions,
shall perform in all material respects in accordance with standard documentation
provided with the SOFTWARE UPGRADE/OPTION. Notwithstanding anything to the
contrary, ASML does not warrant operation of the SOFTWARE UPGRADE/OPTION shall
be uninterrupted or error free.

 

HARDWARE UPGRADE/OPTION - ASML warrants for a period of three (3) months after
shipment (or such other warranty period specified in Section 1 of the
Quotation), the HARDWARE UPGRADE/OPTION (including each item listed above in
Section 1 of the Quotation as “Field Upgr. & Access”), used under normal
operating conditions, shall be free of material defects in materials and
workmanship and shall perform in all material respects in accordance with its
specifications and documentation.

 

SERVICES - ASML warrants that the Services (including items listed as “Service
Products”) shall be performed in a workmanlike manner by qualified professionals
using due care and skill.

 

CUSTOMER acknowledges and agrees that ASML may use new or as new parts in the
Equipment and when providing warranty services hereunder. “As new” parts shall
mean used parts that have been restored and refurbished by ASML and/or its
supplier to have the same specifications, performance and warranty as new parts.

 

Capital Equipment sold hereunder may include additional warranty terms and
conditions for systems and components. Such additional warranty terms and
conditions, if any, shall be stated in the body of the quotation.

 

Each part or spare part or out-of-warranty repair is warranted within the scope
of the original applicable warranty for a period of ninety (90) days after
shipment or after such repair service has been rendered.

 

This warranty is extended solely to CUSTOMER and is not transferable to
subsequent entities or users, and is conditioned upon CUSTOMER maintaining and
operating the Equipment and the Software in accordance with ASML’s then current
specifications. If ASML finds the Equipment and the Software or any part of it,
after notice from CUSTOMER and appropriate tests and inspection, to have any
defect covered by this warranty, ASML will, at its discretion and as its sole
liability, and CUSTOMER’s sole and exclusive remedy, either repair the same or
install a replacement. Any parts removed from the Capital Equipment for
replacement will be retained by ASML. Warranty services shall be provided during
normal business hours 8:00 a.m. to 5:00 p.m., Monday through Friday based on the
location of (the nearest ASML repair facility). LIABILITY FOR THE WARRANTY MADE
HEREIN SHALL IN NO EVENT EXCEED THE COST OF CORRECTING DEFECTS OR, AT ASML’S
OPTION, OF REPLACING THE DEFECTIVE ITEM.

 

13.2 With respect to any Services performed by ASML, ASML’s sole liability, and
CUSTOMER’s sole and exclusive remedy, for any defect therein shall be to perform
again such Services at ASML’s expense. Parts furnished in the Services shall be
new or rebuilt parts, at the option of ASML, but shall be as good as new parts.

 

13.3 THE FOREGOING ARE THE SOLE AND EXCLUSIVE WARRANTIES PROVIDED BY ASML TO
CUSTOMER, AND ASML HEREBY DISCLAIMS.ALL OTHER WARRANTIES WHETHER WRITTEN OR
ORAL, OR WHETHER EXPRESS, IMPLIED, OR STATUTORY, INCLUDING BUT NOT LIMITED, ANY
IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY, NON-INFRINGEMENT, TITLE OR
FITNESS FOR A PARTICULAR PURPOSE OR ARISING FROM COURSE OF DEALING OR USAGE OF
TRADE , IN CONNECTION WITH THE DESIGN, SALE, INSTALLATION, SERVICE OR ANY USE OF
THE EQUIPMENT, THE SOFTWARE, THE SERVICE, ANY PART THEREOF , OR ANY OTHER
SERVICES OR MATERIALS PROVIDED UNDER THESE TERMS AND CONDITIONS.

 



 

 

 

[ex10-39_001.jpg] QUOTATION NUMBER 20066744 November 26, 2018   PAGE 15 OF 18  

 

13.4 WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ASML’S WARRANTY DOES NOT
COVER AND NO WARRANTY IS MADE WITH RESPECT TO:

 

- Failures discovered but not reported within the warranty period specified.

 

- Accessories, attachments or other devices not furnished by ASML.

 

- Failure of the Equipment, caused by other than normal wear and tear or by,
conditions not controllable by ASML, including without limitation thereto: (a)
attempts by other than ASML personnel to install, modify, repair or maintain the
Equipment without ASML’s specific prior written authorization, (b) improper use
or misuse or lack of use of the Equipment, (c) fluctuations of line voltage,
current, vacuum, gas, humidity, temperature or other factors which exceed those
limits as indicated in the then current Installation conditions manual, (d)
damage by fire, water, vandalism, riots, civil unrest or acts of God, or (e)
strikes, lockouts, embargoes, insurrection, inability to obtain shipping space
or materials, or government acts, restrictions, or limitations.

 

- Damage in shipment or otherwise not caused by faulty packing or crating,
whether or not ASML selected the means of shipment and/or carrier.

 

- Such parts, which by their nature in normal use in accordance with ASML’s
specifications therefor, have a life expectancy shorter than the applicable
warranty period, commonly referred to as “consumable.”

 

13.5 As a condition of ASML’s obligations under this warranty, CUSTOMER shall
(a) notify ASML promptly of any claimed failure of the Equipment, the Software,
or the Services, (b) allow ASML’s service personnel prompt, full and free access
to the Equipment, the Software, or the Services and the premises on which it is
located, (c) other than the requirement to provide a Certificate of Insurance
and execute non-disclosure agreements, not impose a waiver of liability or other
restriction on ASML’s service personnel as a site access requirement, (d) ensure
that at least one (1) of CUSTOMER’s employees shall be on the premises during
the performance by ASML of any Services, and (e) provide free of charge to ASML
service personnel performing the Services a reasonable and secure space for
documentation, tools, test equipment, etc. Furthermore, CUSTOMER agrees to
permit ASML to implement remote, automatic means of collecting data from the
Equipment. Such data may relate to the use of the Equipment, including tool and
process parameters, environmental conditions, and interconnections with other
equipment. ASML will use such data solely for purposes of fulfilling its
obligations under this Section, supporting the use of the Equipment, providing
maintenance and repair services, analyzing Equipment problems or
underperformance, providing preventative maintenance monitoring, developing
recommendations for use of the Equipment, performing tuning and performance
enhancement, and developing new features and improved performance. Such data
shall be deemed CUSTOMER’s Confidential Information, and ASML will protect the
data in accordance with Section 19: Confidentiality. CUSTOMER agrees to permit
ASML to continue the data collection processes for so long as it owns or
operates the Equipment.

 

14. LIMITATION OF LIABILITY. EXCEPT FOR (i) LIABILITY UNDER THE NDA (AS DEFINED
IN SECTION 19, AND (ii) ASML’S OBLIGATIONS UNDER SECTION 20, EACH PARTY’S TOTAL
AGGREGATE LIABILITY TO THE OTHER PARTY UNDER THIS AGREEMENT FOR ANY AND ALL
DAMAGES OF ANY NATURE TO THE OTHER PARTY OR ANY OTHER PERSON OR ENTITY WHETHER
IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), OR OTHERWISE,
SHALL IN NO CASE EXCEED THE PRICE ALLOCABLE TO THE SERVICES, THE EQUIPMENT, THE
SOFTWARE OR PART THEREOF WHICH GIVES RISE TO THE CLAIM. IN NO EVENT WILL EITHER
PARTY BE LIABLE TO THE OTHER PARTY UNDER THIS AGREEMENT FOR ANY LOSS OF
PRODUCTION,LOSS OF PROFITS, LOSS OF USE, BUSINESS INTERRUPTION, COST OF COVER,
OR FOR ANY SPECIAL, INDIRECT, EXLEMPLARY, PUNATIVE, INCIDENTAL, CONSEQUENTIAL OR
CONTINGENT DAMAGES, HOWSOEVER CAUSED, INCLUDING ANY SUCH DAMAGES CAUSED IN
CONNECTION WITH, OR ARISING OUT OF, OR RESULTING FROM THE PROVISION OF THE
SERVICES OR FROM THE DESIGN, MANUFACTURE, SALE, DELIVERY, RESALE, INSPECTION,
REPAIR, MAINTENANCE, OPERATION, OR USE OF ANY EQUIPMENT, THE SOFTWARE, OR PARTS
THEREOF, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
ASML AND CUSTOMER HAVE AGREED THAT THESE LIMITATIONS WILL SURVIVE AND APPLY EVEN
IF ANY LIMITED REMEDY SPECIFIED IN THESE TERMS AND CONDITIONS IS FOUND TO HAVE
FAILED OF ITS ESSENTIAL PURPOSE.

 

15. DOCUMENTATION. ASML shall furnish with each Equipment or Software one (1)
copy (except as otherwise quoted) of the manuals as stated in the effective
quotation from which the Equipment or the Software was purchased. CUSTOMER shall
not make copies of such documents for any purpose other than for its own
internal use, and all such copies shall bear any ASML copyright notice which
appears on the original.

 



 

 

 

[ex10-39_001.jpg] QUOTATION NUMBER 20066744 November 26, 2018   PAGE 16 OF 18  

 

16. DEFAULT IN PAYMENT. Failure by CUSTOMER to make any payment promptly when
due shall be default by CUSTOMER and shall entitle ASML, in addition to such
remedies as are provided by law, including but without limitation thereto to
suspending all business activities, warranty service, and post warranty service
with respect to CUSTOMER, to collect interest on overdue amounts equal to one
and one half (1 1/2%) per month or at maximum rate permitted by law, and/or to
repossess any Equipment as to which any payment or partial payment has not been
made in full when due at the sole discretion of ASML. CUSTOMER shall reimburse
ASML for any and all collection fees incurred.

 

17. SECURITY INTEREST.

 

17.1 For sales involving Equipment used or to be used in the United States, ASML
retains, and CUSTOMER hereby grants, a security interest in the Equipment
(including modification and replacements) delivered hereunder and in the
proceeds from the sale, exchange, collection, or disposition thereof to secure
the full and timely payment of the purchase price of such Equipment . This
Section serves as a security agreement, and CUSTOMER authorizes ASML to file any
financing statements deemed appropriate by ASML for purposes of perfecting the
security interest granted herein. Without limiting the foregoing, CUSTOMER,
shall upon request by ASML, provide all information and signatures required by
ASML to perfect such security interest. ASML reserves all rights granted to a
secured creditor under the Arizona and other applicable Uniform Commercial Codes
including but not limited to the right upon demand, to repossess the Equipment
delivered hereunder if CUSTOMER fails to make timely payments. To simplify such
possession, ASML may require the CUSTOMER to assemble the collateral and make it
available to ASML at a place reasonably convenient to both parties and
designated by ASML.

 

17.2 For sales involving Equipment used or to be used in Asia or Europe, Buyer
explicitly accepts that Seller shall retain title of the Equipment until full
payment has been received of all amounts due in accordance with the transaction
and Buyer shall only sell, pledge or alienate the Equipment in Buyers ordinary
course of business and Buyer shall take all measures to protect the Equipment
and to ensure that Seller’s right to the Equipment is in no way prejudiced. For
the avoidance of doubt parties agree that the only rights that Seller retains
with the title are those enabling recovery of the Equipment in the event of
Buyers default on payment. Buyer shall be obliged to insure the Equipment at its
own expense for the time the equipment is not paid for in full by the Buyer.
Buyer shall give Seller any assistance in taking any measures required to
protect Seller’s rights in Equipment not fully paid. If Buyer fails to make any
payments to Seller when due, the Buyer shall, upon Seller’s first notice, be
obliged to return to Seller, at Buyer’s risk and expense, any Equipment that is
subject to the retention of title. The retention and the shipping back of
Equipment shall not in any way affect any other rights of compensation Seller
may have under this Agreement or applicable law.

 

18. SOFTWARE LICENSE. All operating software, revisions of operating software,
source code, and other software, including the Software, furnished by ASML shall
remain the property of ASML or its suppliers, whichever is applicable, and title
thereto is not being sold or transferred to CUSTOMER. ASML reserves all rights
and licenses in and to the Software not expressly granted to CUSTOMER under this
Agreement. ASML hereby grants to CUSTOMER a personal (revocable only in the
event of default by CUSTOMER), nonexclusive, paid-up, site-specific,
nontransferable license to use all such software contained in the Equipment for
the purpose of operating the Equipment for its intended purposes or using the
Software in connection with the Equipment. CUSTOMER may not make copies (other
than backup and archive copies, which are permitted) of the software or may not
transfer or export the software or the right to make copies thereof to any third
party without ASML’s prior written consent. CUSTOMER acknowledges that the
Software contains trade secrets of ASML, and, in order to protect such trade
secrets, CUSTOMER agrees not to disassemble, decompile or reverse engineer the
Software nor permit any third party to do so, except to the extent such
restrictions are prohibited by law. Notwithstanding anything to the contrary,
where the license being purchased by CUSTOMER is for a specified period of time
then such license will be deemed to have commenced upon delivery of the
Software.

 



 

 

 

[ex10-39_001.jpg] QUOTATION NUMBER 20066744 November 26, 2018   PAGE 17 OF 18  

 

19. CONFIDENTIALITY. Confidentiality shall be governed by the Non-Disclosure
Agreement between the parties dated effective as of May 3, 2018 (the “NDA”).
Customer may disclose the terms of this Agreement if Customer determines in its
sole discretion that such disclosure is required by law, rule, regulation, or an
order from a court, regulatory agency or other governmental authority, or the
rules of any stock exchange on which Customer’s shares are listed or quoted.  In
such event, Customer will provide to ASML a copy of the agreement proposed to be
disclosed so that ASML may consent to the disclosure of this agreement,
including any redactions thereto proposed by ASML, such consent not to be
unreasonably withheld. Customer agrees to submit a request to the SEC or the
applicable governing body that ASML’s redactions receive confidential treatment
under the laws, rules and regulations of the SEC or otherwise be held in
confidence to the fullest extent permitted under the laws, rules or regulations
of the applicable governing body.

 

20. PATENT, TRADEMARK, COPYRIGHT INFRINGEMENT INDEMNITY.

 

20.1.1 ASML shall, at its own sole cost and expense, defend CUSTOMER in a third
party suit based upon an assertion that the sale or use of the Capital Equipment
hereunder (for the avoidance of doubt, including Upgrades, Software and all
other items listed in Section 1 of this Quotation), as such, hereinafter
collectively referred to as the Relevant System, directly infringes a third
party U.S. patent, trademark, or copyright issued by the country into which the
Relevant System has been initially sold, hereinafter referred to as Third Party
Right, and indemnify CUSTOMER against any final award (including reasonable cost
and any compensatory damages) in such suit subject to other provisions in
Section 20, including Section 20.3.

 

20.1.2 Such defense and indemnity are each strictly conditioned upon CUSTOMER
providing to ASML prompt and written notice of such suit of infringement, and of
a claim for infringement, and of a request for defense or indemnity, with full
authority at ASML’s discretion to conduct such defense, or to settle such suit
or claim (provided such settlement does not include payment or admission of
liability or infringement by CUSTOMER without prior written consent of
CUSTOMER), and full assistance and co-operation in such conduct or settlement as
ASML may request.

 

20.1.3 In the event of such suit or claim, ASML may, at its own sole cost and
expense, and at its own sole discretion, either obtain adequate license to such
Third Party Right, or modify the Relevant System so that it becomes
non-infringing, or replace the Relevant System, or repurchase the Relevant
System by repayment to CUSTOMER of the sales price of the Relevant System, paid
by CUSTOMER to ASML hereunder, less straight-line depreciation as provided in
Section 20.3.

 

20.1.4 ASML shall not be liable for any cost or expense of defense incurred by
CUSTOMER in connection with any such suit or claim, without ASML’s prior and
specific authorization and consent.

 

20.1.5 Notwithstanding any other section herein, ASML shall not be obligated to
defend against, and shall not be obligated to indemnify for, (a) infringement of
any claim of a patent that covers the use of a System in combination with other
equipment or materials not furnished or recommended by ASML and where liability
results solely from such combination; (b) infringement resulting from
modification of any System or component thereof, which modification is not
authorized by ASML, but only to the extent that the infringement liability
results from such unauthorized modification; (c) infringement resulting from
compliance with designs, specifications or working drawings furnished by
CUSTOMER, but only to the extent that the infringement results from ASML’s
compliance with such designs, specifications or working drawings; and (d)
infringement of any process or method claims of any third party patent unless
such System cannot be used as designed other than in an infringement of such
claim.

 

20.1.6 Notwithstanding any other clause herein, ASML shall not be liable for any
suit or claim against CUSTOMER by any future purchaser or user of the Relevant
System, without ASML’s prior and specific consent.

 

20.1.7 ASML’s aggregate liability and obligation under this Section 20 shall be
limited to a suit formally commenced within a term of five years starting on the
shipment date of the Relevant System subject to such suit, and a maximum amount
not to exceed one and a half times the sales price of the Relevant System, paid
by CUSTOMER to ASML hereunder, less straight-line depreciation over said five
years.

 

20.1.8 The foregoing states ASML’s entire liability and obligation in connection
with any suit or claim for infringement or misappropriation of any intellectual
property or other proprietary right, and, except as expressly stated in this
SECTION 20, ASML makes no warranty, express or implied, regarding
non-infringement of any Third Party Right. Furthermore, ASML shall not under any
circumstances be liable to CUSTOMER or any other party for any other loss or
damage whatsoever not explicitly provided for herein, including without
limitation, consequential, enhanced, exemplary, incidental, punitive, or special
damages, or for any claim by CUSTOMER or any other party for loss of data,
profits, revenue, savings, or use of the Relevant System, however caused, or
under any theory of liability.

 



 

 

 

[ex10-39_001.jpg] QUOTATION NUMBER 20066744 November 26, 2018   PAGE 18 OF 18  

 

21. GENERAL.

 

21.1 GOVERNING LAW; JURISDICTION.

 

21.1.1 For sales involving the Equipment or the Software used or to be used
outside of United States, this Agreement shall be governed by and construed
according to the laws of the Netherlands. The parties consent to the
jurisdiction of the competent court residing in the juridical district of
Rotterdam for any action involving this agreement. The parties expressly exclude
the application of the United Nations Convention on Contracts for the
International Sale of Goods in its entirety. No action by CUSTOMER may be
brought more than twelve (12) months after the facts occurred upon which the
cause of action arose.

 

21.1.2 For sales involving the Equipment or the Software used or to be used in
the United States, this Agreement shall be governed by and construed according
to the laws of the State of Arizona. The parties consent to the jurisdiction of
the federal and state courts in Maricopa County, Arizona for any actions
involving this Agreement. The parties expressly exclude the application of the
United Nations Convention on Contracts for the International Sale of Goods in
its entirety. No action by CUSTOMER may be brought more than twelve (12) months
after the facts occurred upon which the cause of action arose.

 

21.2 FORCE MAJEURE ASML shall not be liable in any manner for failure to deliver
or delays occasioned by causes beyond ASML’s reasonable control, to include
without restriction, strikes, lockout, fires, embargoes, war, riots,
insurrection, acts of God, accidents, delays of carriers, subcontractors or
suppliers, inability to obtain shipping space or materials, and governmental
acts and regulations. If such delays occur, the time for performance shall be
extended for such time as may be reasonably necessary to enable ASML to perform.
If, due to any such contingency, ASMLs supplies of the Equipment, the Software,
or the Services covered hereby are limited, ASML shall have the right to
allocate and prorate the available supply in such a manner as it, in its sole
discretion, determines.

 

21.3 COMPLIANCE WITH LAW. In the performance of its obligations under this
Agreement, each party shall at all times strictly comply with all applicable
laws, regulations and orders, including export control laws and regulations of
any country having proper jurisdiction. CUSTOMER specifically acknowledges that
the Equipment, the Software, and other information, including technical data,
technology, and software (the “Controlled Matter”) related to the Equipment or
the Software may be subject to export control laws and regulations, including
the U.S. Export Administration Regulations and U.S. trade embargo regulations as
well as to the European export control regulations. Without limiting the
generality of this provision, CUSTOMER agrees that no Controlled Matter supplied
will be: (a) re-exported, released or in any way transmitted to countries other
than the United States except as may be authorized under U.S. law and with the
prior written authorization of ASML, or (b) re-exported, released or in any way
transmitted to any other person outside of the U.S. if such a re-export, release
or transmission would violate U.S. law. ASML agrees to provide accurate export
classification information for the Controlled Matter promptly upon request from
CUSTOMER.

 

21.4 ASSIGNMENT. Neither party shall assign or delegate its rights and
obligations hereunder without the prior written consent of the other party,
which shall not be unreasonably withheld. Any attempted assignment or delegation
by a party without the prior consent of the other party shall be void or of no
effect.

 

21.5 MISCELLANEOUS. This document constitutes the entire agreement between
CUSTOMER and ASML with respect to the subject matter hereof and supersedes all
prior representations, negotiations and agreements, whether written or oral. No
term or provision hereof shall be waived or modified or deemed waived or
modified by either party unless such waiver or consent to modify is in writing
signed on behalf of the party against whom it is asserted. All communications
required or permitted hereunder shall be in writing. No consent by either party
to, or waiver of, a breach by either party will constitute a consent to, waiver
of, or excuse of any other, different, or subsequent breach by either party. If
any provision of the Terms and Conditions is held unenforceable, ineffective or
illegal for any reason, such decision shall not affect the validity or
enforcement of any or all of the remaining portion of the Terms and Conditions.

 

 

 



 

 